Citation Nr: 0831460	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  04-40 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney 


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel






INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2007).

The veteran served on active duty from November 1951 to 
November 1953.          

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico. 
 
The Board denied the veteran's claim in a May 2007 decision. 
The veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court). His attorney and VA's Office of 
General Counsel filed a Joint Motion for Remand which the 
Court granted in a May 2008 Order. The case has since been 
returned to the Board for further appellate review.  

For the reasons indicated below, the appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC. VA will notify the veteran if further action 
is required.

As indicated in the Board's prior decision, the record raised 
the issues of entitlement to service connection for post-
traumatic stress disorder (PTSD) and bilateral tinnitus. 
These additional claims, however, still have not been 
developed and adjudicated by the RO. Accordingly, the matters 
are again referred to the RO for appropriate development and 
consideration.  








REMAND

The Board is remanding this claim for further development 
consistent with the Court's Joint Motion: (1) to schedule a 
local hearing at the RO, provided the veteran continues to 
request such a hearing; and (2) to ensure that all relevant 
VA and private records of post-service treatment for claimed 
hearing loss have been obtained.

In June 2004 correspondence, the veteran requested a local 
hearing at the RO.     The RO's November 2004 Statement of 
the Case (SOC) indicated that this documentation had been 
issued "prior to [the] scheduled hearing date to enable you 
to better prepare your case." The veteran filed a VA Form 9 
(substantive appeal to the Board) later that month. A 
statement from his representative provided along with the VA 
Form 9 requested for the case to be sent to the Board for an 
appellate disposition. There is no indication however, that a 
local hearing was ever held. Consequently, the RO should 
inquire of the veteran whether he still wants this hearing, 
and then take further action as necessary based upon his 
response. 

The veteran provided a July 2003 VA Form 21-4142 
(Authorization and Consent to Release Information) 
identifying treatment for hearing loss by a private physician 
in 2002. The RO/AMC should attempt to acquire corresponding 
medical records from this identified source. See 38 U.S.C.A. 
§ 5103A(b) (the duty to assist provides that VA shall make 
reasonable efforts to obtain relevant records that the 
claimant adequately identifies and authorizes VA to obtain). 
See also 38 C.F.R. § 3.159(c)(1). A records inquiry should 
also be completed with the San Juan VA Medical Center (VAMC) 
as another source of treatment the veteran indicated on the 
July 2003 medical release form. 38 C.F.R. § 3.159(c)(2) 
(pertaining to requests for records in the custody of a 
Federal department or agency).

During the pendency of the appeal, the Court issued the 
decision of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, including notice to the claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
While the case is on remand, the RO/AMC should provide the 
veteran with a supplemental notice pertaining to these 
downstream elements of his claim. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.	The RO/AMC should send the veteran 
another VCAA letter in accordance with the 
38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2007), and Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007), which provides 
explanation of the information or evidence 
needed to establish a downstream 
disability rating and effective date.

2.	The RO/AMC should clarify with the 
veteran whether he still wants to attend a 
local hearing before RO personnel. If he 
responds in the affirmative, then schedule 
him for the requested hearing and notify 
him and his attorney of the date, time and 
location of the hearing. Provided he 
withdraws this request or does not appear 
for the hearing on the date scheduled, 
then document this in the claims file.

3.	The RO/AMC should contact the San Juan 
VAMC and request that this facility 
provide all available records on file 
pertaining to the veteran's treatment for 
hearing loss. In attempting to obtain the 
requested records, the RO/AMC must 
continue such efforts until it is 
determined that they do not exist or that 
further attempts to obtain them would be 
futile. The non-existence or 
unavailability of such records must be 
verified by the Federal department or 
agency from whom they are sought. 
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2).

4.	Then contact Dr. Rainier Ramirez at the 
address indicated on the veteran's July 
2003 medical authorization form and 
request that this physician provide all 
available records pertaining to the 
veteran's treatment for hearing loss since 
2002. If the request for records from this 
medical provider is unsuccessful, make all 
reasonable follow-up attempts. Also, if it 
is determined these records cannot be 
obtained or that further efforts to obtain 
them would clearly be futile, notify the 
veteran of this in accordance with 38 
U.S.C.A. § 5103A(b) and 38 C.F.R. § 
3.159(e).

5.	When the actions requested have been 
completed, undertake any other indicated 
development, if deemed by the RO/AMC to be 
appropriate under the law. Then 
readjudicate the issue of entitlement to 
service connection for hearing loss.

The RO/AMC must ensure that all directed factual and medical 
development as noted above is completed. If the benefit 
sought on appeal is not granted to the veteran's 
satisfaction, he and his attonrey must be furnished a 
Supplemental Statement of the Case (SSOC) and afforded an 
opportunity to respond. Thereafter, if in order, the case 
should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. The RO and the 
veteran are advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts. It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary. Where the remand orders of the Board or the 
Courts     are not complied with, the Board errs as a matter 
of law when it fails to ensure compliance. Stegall v. West, 
11 Vet. App. 268, 271 (1998).

While no action is required of the veteran until further 
notice is obtained, the Board takes this opportunity to 
advise the veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claim. 

The veteran need take no action unless he is notified to do 
so. He has the right to submit any additional evidence and/or 
argument on the matter the Board has remanded to the RO. 
Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).



